United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4085
                                    ___________

Christopher Lee Talley,                  *
                                         *
               Appellant,                *
                                         *
      v.                                 *
                                         * Appeal from the United States
Debra M. Crews,                          * District Court for the
                                         * Western District of Arkansas.
               Appellee,                 *
                                         *     [UNPUBLISHED]
Jerry Tyler,                             *
                                         *
               Defendant.                *
                                    ___________

                            Submitted: August 25, 1999
                                Filed: August 30, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

     Christopher Lee Talley appeals following the district court’s1 adverse grant of
summary judgment in his civil action against two city detectives. Having carefully



      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
reviewed the record and the parties’ briefs, we affirm for the reasons stated in the
district court’s opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-